Citation Nr: 1342624	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-47 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill). 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active military service with the United States Army from January 1995 to September 2000.  He claims additional active duty service with the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 adverse determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Houston, Texas currently holds jurisdiction over the claim.

In May 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's Army Reserve service from August 5, 2002, to May 25, 2003, authorized under 10 U.S.C. § 12301(d) is deemed active duty service for purposes of the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to VA educational assistance benefits under the Post-9/11 GI Bill have been met.  10 U.S.C. § 12301(d) (West 2002); 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2002); 38 C.F.R. § 21.9505 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to VA educational assistance benefits under the Post-9/11 GI Bill.  The dispositive issue on appeal concerns whether his Army Reserve service from August 5, 2002, to May 25, 2003, constitutes active duty service for purposes of the Post-9/11 GI Bill.

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 which are codified at 38 C.F.R. §§ 21.9500- 21.9770. 

The Post-9/11 GI Bill authorizes varying levels of educational benefits depending upon the aggregate amount of active duty service commencing on or after September 11, 2001.  See generally 38 U.S.C.A. §§ 3311, 3313.  For purposes of the Post-9/11 GI Bill, the term "active duty" means, inter alia, full-time duty under a call or order to active duty under 10 U.S.C. § 12301(d).  38 U.S.C.A. § 3301(1)(B); 38 C.F.R. § 21.9505.

In pertinent part, the provisions of 10 U.S.C. § 12301(d) refer to the authority designated by the Secretary of Defense to order a member of a reserve component under his/her jurisdiction to "active duty."

The facts of this case may be briefly summarized.  A May 7, 2002, order from the U.S. Army Reserve Personnel Command states that the Veteran was "ORDERED TO ACTIVE DUTY FOR TRAINING (ADT)" for a 292 day period with the Judge Advocate's School in Charlottesville, VA.  He had a reporting date of August 5, 2002.  In a section entitled "ARMY USE," the authority of the order was identified as 10 U.S.C. § 12301(d).

The Veteran asserts that his service beginning in August 2002 constituted "active duty" service for the purposes of Post-9/11 GI Bill.  He reports serving in the Judge Advocate General (JAG) Corps while serving with the Army.  He also reports that all field grade officers in the Army JAG Corps are required to obtain a Masters of Law to continue as a field grade officer and that he was identified by a two-star general as a reservist who should obtain his Masters of Law.  The Veteran's assignment to the JAG school in Charlottesville required him to discontinue his employment with a private law firm and move his entire family to Charlottesville.

The RO has concluded that the Veteran's period of service beginning in August 2002 constituted a period of ADT which, normally, would not qualify for "active duty" service for many VA benefits.  See generally 38 U.S.C.A. § 101(21-24).  In support of this determination, the record does reflect that the Veteran's May 7, 2002, order from the U.S. Army Reserve Personnel Command refers to this period of service as "ACTIVE DUTY FOR TRAINING (ADT)."

After reviewing the record in its entirety, the Board is of the opinion that the Veteran's period of service with the Charlottesville JAG School constitutes "active duty" for purposes of the Post-9/11 GI Bill.  As a matter of legal interpretation, this period of service came under the authority of 10 U.S.C. § 12.301(d) which, by the plain language of 10 U.S.C. § 12.301, indentifies this type of service as "active duty."  This statutory interpretation is reinforced by the definition of active duty under 38 U.S.C.A. § 3301(1)(B) and 38 C.F.R. § 21.9505, which defines active duty for purposes of the Post-9/11 GI Bill as including a call or order to active duty under 10 U.S.C. § 12301(d).

As a factual matter, the Board has also reviewed the characterization of service provided by Veterans Information Solution (VIS), which captures service department information provided by the Department of Defense (DoD), found in the claims folder.  See 74 Fed. Reg. 37309 (July 28, 2009).  The information from VIS identifies the Veteran as having a period of "Active duty due to (mobilization or activation)" while in the Reserves from August 5, 2002, to May 25, 2003."  This actually reflects a period of duty of 294 days.

On the other hand, the Veteran's originating order for his August 2002 service does refer to the Veteran being called to ADT service.  

After reviewing the specific language of both 10 U.S.C. § 12.301(d) as well as 38 U.S.C.A. § 3301(1)(B) and 38 C.F.R. § 21.9505, when viewed in the context of the information obtained from VIS, the Board finds as a matter of legal interpretation that a call to duty under the authority of 10 U.S.C. § 12.301(d) is, by definition, "active duty" service for purposes of the Post-9/11 GI Bill.  The reference to ADT in the mobilization order, when viewed in the context of the specific language of both 10 U.S.C. § 12.301(d) and 38 U.S.C.A. § 3301(1)(B), must be viewed as superfluous language and overridden by the statutory and regulatory definitions themselves.  To the extent that any interpretative doubt exists, it is resolved in the Veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (holding that, if a statute pertaining to veterans' benefits is ambiguous, any interpretive doubt is to be resolved in the veteran's favor).  See also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).  

Thus, the Board finds that the Veteran's Army Reserve service from August 5, 2002, to May 25, 2003, authorized under 10 U.S.C. § 12301(d) is deemed active duty service for purposes of the Post-9/11 GI Bill.  The appeal is granted.


ORDER

The claim of entitlement to VA educational assistance benefits under the Post-9/11 GI Bill is granted.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


